 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDMorco Industries, Inc.; and All Southern Fabrica-tors, a Division of Morco Industries, Inc. andSheet Metal Workers International Association,Local Union No. 57, affiliated with Sheet MetalWorkers International Association, AFL-CIO.Case 12-CA-9065March 20, 1981DECISION AND ORDEROn November 18, 1980, Administrative LawJudge Richard J. Linton issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Morco Indus-tries, Inc.; and All Southern Fabricators, a Divisionof Morco Industries, Inc., Tampa, Florida, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge: Thiscase was heard before me in Tampa, Florida, on August11 and 12, 1980, pursuant to a complaint issued April 15,1980, by the General Counsel of the National Labor Re-lations Board through the Regional Director for Region12 of the Board. The complaint is based upon a chargefiled March 5, 1980, by Sheet Metal Workers Interna-tional Association, Local Union No. 57, affiliated withSheet Metal Workers International Association, AFL-CIO, herein the Union, and subsequently amended,against Morco Industries, Inc., d/b/a All Southern Fab-ricators. In his complaint, as amended, the General Counsel al-leges that Respondent is a single, integrated business en-terprise and that it has violated Section 8(a)(5) of the Actby unilaterally transferring work from its All SouthernFabricators bargaining unit in Pinellas Park, Tampa,Florida, to its Morco Stainless Steel Fabricators bargain-ing unit in Long Beach, Mississippi. For many years, theUnion has been the exclusive collective-bargaining repre-sentative of the All Southern Fabricators (Southern orTampa, herein) bargaining unit. On the other hand, theI The corporate structure of the employer will be discussed shortly.For convenience, reference to the company, and its relevant divisions,usually will be as Respondent.255 NLRB No. 21Long Beach, Mississippi (Morco Stainless or Long Beachherein), facility is new and the employees unrepresented.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and Re-spondent (Charging Party filed none), I make the follow-ing:FINDINGS OF FACTI. JURISDICTIONJurisdiction is not an issue. Morco Industries, Inc., aFlorida corporation, with headquarters in Mobile, Ala-bama, operates an unincorporated facility in PinellasPark, Tampa, Florida (known as All Southern Fabrica-tors Southern, where it is engaged in manufacturing andselling of restaurant equipment. During the past 12months, Respondent, through its Southern facility, soldand shipped products valued in excess of $50,000 directfrom Tampa, Florida, to customers located at points out-side the State of Florida. Respondent admits, and I find,that it is an employer within the meaning of Section 2(2),(6), and (7) of the Act.II1. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Corporate Structure and the Single-Employer IssueAs the pleadings regarding the identity of Respondentremain imprecise, attention must be devoted here to thatsubject. Originally the complaint named Morco Indus-tries, Inc.; and Morco Industries, d/b/a All SouthernFabricators as Respondent and, in paragraph 2(c) of thecomplaint, they were alleged to be a single integrated en-terprise. In its answer Respondent termed this allegationas irrelevant. Early in the hearing, the General Counselwas permitted to amend the complaint so that Respond-ent was described as: Morco Industries, Inc.; and AllSouthern Fabricators, a Division of Morco Industries,Inc. At the hearing, and in its brief, Respondent has de-scribed itself as All Southern Fabricators, a Division ofMorco Industries, Inc.Record evidence clarifies the situation and demon-strates that Southern and Morco Stainless are both unin-corporated operating entities (or plants with companynames) within an operating division of the corporate Re-spondent, Morco Industries, Inc. Based upon the testimo-ny of Roger Stoll, vice president of the Equipment Divi-sion of Morco Industries, Inc., the corporate structure isas follows: MORCO INDUSTRIES, INC.147Morrison, Incorporated2(Umbrella owner)Morco Industries, Inc.Equipment DivisionAll SouthernFabricators(Tampa, Florida)Morco Stainless SteelFabricators(Long Beach, Mississippi)(And 7 other unidentified companies)The relevant management hierarchy is as follows:Roger Stoll is vice president of the Equipment Division.He formulates the labor relations policy for the entireEquipment Division (nine companies) and sees that suchis implemented. Although Stoll reports to ExecutiveVice President C. J. Hollingsworth, the record does notestablish which firm Hollingsworth is with. Stoll also isin charge of corporate planning and administration. E. L.Ed Matthews is vice president for manufacturing for theEquipment Division and, it seems, subordinate to Stoll.William Temple is general manager of manufacturing forthe Equipment Division. Manuel Santana is manager ofsouthern. John Randall is manager of Long Beach. Stolltestified that he maintains fairly close communicationwith an official in charge of Morrison Cafeterias at Mor-rison, Incorporated, so that the production of restaurantequipment will be coordinated with the scheduled con-struction completion of Morrison's new cafeterias. South-ern and Long Beach are the only two plants producingmetal equipment for cafeterias in the Equipment Divi-sion. Southern has been in operation since 1969. Al-though Long Beach opened in early January 1980, therewas no production for the first 2 months.The central headquarters of Morco's Equipment Divi-sion is in Tampa, Florida, which houses Stoll's offices.Stoll visits all nine facilities in the Equipment Divisionon a regular basis to conduct supervision of their oper-ations. Along with Matthews, Stoll made the decision toopen Long Beach. The contract sales division of Morcosells the kitchen equipment that is fabricated at bothSouthern and Morco Stainless through a centralized salesoperation to some of the same customers of both plants.One might wonder why it is necessary to discuss indetail the relationships between the various entities heresince they are all part of Morco Industries, Inc. Howev-er, as the Board stated (in a Sec. 8(bX4)(B) context),"The Hearst cases hold, of course, that corporate identi-ty does not in itself preclude neutrality among the partsof the corporation." Teamsters, Chauffeurs, Warehouse-men and Helpers, Local Union No. 560, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (Curtin Matheson Scien-tific, Inc.), 248 NLRB 1212 (1980). Conceivably, LongBeach could be so autonomous as to be the equivalent ofa subsidiary corporation so that the need to resolve thesingle employer concept would be more obvious. It isclear that Southern and Long Beach are far from beingautonomous and in fact are closely integrated withinMorco's Equipment Division. Moreover, the key factor,2 Also owns Morrison Cafeterias.a centrally controlled labor relations policy, is presenthere.In view of the foregoing, it is clear that Morco Indus-tries, Inc., is the responsible Respondent in this proceed-ing. As Southern and Long Beach are mere unincorpor-ated operating plants of Respondent Morco Industries,Inc., with a labor relations policy centrally controlledand administered by Vice President Roger Stoll of theEquipment Division, it is clear that for our purposeshere, all entitiesaare a single employer. I so find.4LosAngeles Marine Hardware Co., a Division of MissionMarine Associates, Inc.; and California Marine HardwareCo., a Division of Mission Marine Associates, Inc., 235NLRB 720, 721, 731-732 (1978), enfd. 602 F.2d 1302 (9thCir. 1979).B. Background and Chronology1. Site leased-Union recognizedIn 1969, Respondent acquired its Tampa facility byleasing property that had formerly been occupied by an-other company. That firm's employees were representedby the Union. Respondent immediately recognized theUnion, negotiated its own contract with the Union, andbegan operation with 12 employees in the bargainingunit. In the 11-year relations between Respondent andthe Union, there have been no strikes directed at theTampa plant, no arbitrations, and no lawsuits.Operating as a "job shop," Southern's only initial cus-tomer was Morrison Cafeterias, a corporate affiliate, forwhom it fabricated stainless steel equipment, includingcounters, dishwashers, etc. A few years before opening,Respondent began seeking and securing contracts withoutside (unaffiliated with Morrison, Inc.) companies suchas Marriott, Hyatt, Disney World, and the Federal gov-ernment.2. Tampa's physical capacity exhaustedDuring the first 10 years of its existence, Respondent'sSouthern operation experienced much success. TheTampa plant fabricated the equipment for 111 of the 112Morrison cafeterias constructed during that period oftime. While initially Respondent had orders for five orsix Morrison cafeterias every year, the annual ordersnow average about 15 to 16.5 Further, "the outside" por-tion of the business also prospered to the point thattoday more than 55 percent of the Tampa sales are tonon-Morrison customers. The sales volume grew from$148,375 in 1970 to $3,434,293 for the fiscal year endingMay 31, 1981.6 This exceptional increase of 2,300 per-a Morco Industries, Inc.; the Equipment Division; Tampa; and LongBeach.4 Respondent does not address the matter in its brief and styles thecaption as All Southern Fabricators, a Division of Morco Industries, Inc.I Since its early years, Respondent has added new stainless steel restau-rant products to its line for Morrison's, including ice bins, shelving, let-tuce bins, dishwashers, hoods, and frosttops. Prior thereto, MorrisonCafeterias was forced to purchase this equipment from unaffiliated com-panies. These new products obviously contributed to the spiraling salesand heavy demand for work at the Tampa facility.6 The number of Respondent's full-time salespersons has grown fromone in 1977 to six at the time of the hearing, an indication of the heavyContinuedMORCO INDUSTRIES, INC. 147 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDcent motivated two expansions of the Tampa plant to thepoint of more than exhausting the land available to Re-spondent. The original plant, leased in 1969, had 12,000square feet. In 1971, an additional 12,000 square feetwere added, and in 1975 still another 12,000 square feetof manufacturing space were tacked on to the structure.A diagram of the property, drawn to scale, was receivedinto evidence as Respondent's Exhibit 4.Even with these expansions, Respondent found that itwas forced to contract out the equipment for a Morrisoncafeteria in 1975 because of lack of capacity. In thewinter of 1979, Respondent realized there was simply noadditional room for expansion. The Pinellas Park zoningordinance, section XVII, paragraph F, states, "the maxi-mum area of allowable coverage of a lot or parcel bystructure shall be fifty percent (50%) of the land area ofthe lot or parcel." Respondent was informed in February1980 that a variance from that regulation would be nec-essary because more than 50 percent of its lot was devot-ed to the building. Photographs accepted into evidencedepict the two additions, the small area for parking anddriving around the plant, and the crowded conditionsinside the plant.In 1977, Respondent was forced to cancel some ordersit had accepted from outside companies because it simplylacked the capacity to fill them. Howard Johnson, one ofthose companies, has not placed an order since that inci-dent. Desperate for space in 1978, Respondent locatedand leased a separate warehouse building two blocksfrom its Tampa (Pinellas Park) plant for the purpose ofstaging and storing finished products. Testimony reflectsthat this unwieldy arrangement has been both inefficientand expensive.3. Long Beach plant builtIn the winter of 1978, Respondent selected LongBeach, Mississippi, as the site of a plant designed to re-lieve the over-expanded capacity of Tampa and to fabri-cate at least some of the equipment for planned Morrisoncafeterias. Most of Morrison's new cafeterias, as Re-spondent's Exhibit 11 reflects, were opened in the mid-South. As explained by Vice President Stoll, the reasonRespondent needed the Long Beach plant was that thecapacity of the Tampa plant had been exhausted. LongBeach, Mississippi, was selected primarily because it isrelatively close to the growth of Morrison Cafeterias,which are being constructed in mid-South/Southwest lo-cations such as Lafayette and New Orleans, Louisiana;Dallas and Fort Worth, Texas; Springfield, Missouri;Oklahoma; and Ohio.7As described by Stoll, Respond-ent made a capital investment of $950,000 in building thisnew facility-the operational name of which is MorcoStainless Steel Fabricators.Chastain Havens, union steward at Tampa, testifiedthat it was general knowledge among the employeesduring June 1979 that the Long Beach plant was under"outside" work it is doing. Moreover, the bargaining unit had grownfrom the original 12 to some 31 or 32 as of the time of the hearing.7 Stoll testified that additional reasons were (I) the very attractivebond offer from the State of Mississippi and (2) the fact that other sheetmetal companies in the Mississippi Gulf Coast area provide at least someexperienced sheet metal workers.construction. Checking with Tampa Plant ManagerManuel Santana, Jr., Havens learned that indeed the newplant was under construction. More will be said laterherein on this subject.Although the Long Beach plant opened the first partof January 1980, the buildup has been slow, and even 7months later there were only 17 production and mainte-nance employees. The production completed in Januaryand February was, in the words of Vice President Stoll,"nil."4. Impact of Southern Bell's headquarters contractOn July 9, 1979, Respondent and Beers ConstructionCompany signed a contract under which Respondent isto fabricate the stainless steel restaurant equipment forthe cafeteria of Southern Bell's new general headquarters(a building in excess of 50 stories) in Atlanta, Georgia.This contract is by far the largest contract ever enteredinto by Southern. The contract, for slightly less than $1million, called for installation of the equipment duringApril, May, and June 1980, in turn, required Respondentto complete work already scheduled in 1979 and thenfabricate the Southern Bell work during the first quarterof 1980. Stoll testified that Respondent would not haveaccepted the project if the Long Beach plant had notbeen scheduled to open in January because Respondentknew, from its exhausted capacity at Tampa, and its pre-viously existing orders, that it could not possibly handleall other work, as well as the Beers contract, if onlyTampa's manufacturing capacity were available. There-fore, Respondent planned that with at least limited pro-duction capacity available at Long Beach beginning inJanuary, some work could be allocated to it which, inturn, would "free up" capacity at Tampa.In August and September 1979, Respondent's execu-tives, including Vice President Stoll, had several meet-ings during which the allocation of work between theTampa and Long Beach plants, beginning in January1980, was extensively discussed. Stoll testified that, de-pending on the size of the job, some 3 to 5 monthsscheduling time is needed between the decision on whereto produce and the actual beginning of production. Sub-stantial lead time is necessary because of technical prob-lems connected to preparing sketches and other mattersprior to beginning the actual fabrication of the equip-ment. In discussing, in August and September, whatwork to fabricate at which plant, Stoll and his managersconsidered the skill of the respective work forces and lo-cation of the installation of the equipment to be fabricat-ed. Applying these concepts to the facts before Respond-ent in October, the final business decision was made toutilize the more experienced work force at Tampa and toconstruct the sophisticated equipment connected withthe Southern Bell Telephone job, while allocating thestandard, relatively routine fabrication of shelving andother basic equipment for Morrison Cafeterias to theLong Beach facility.So far as the record reveals, only these business factorsof work force skill and customer location were analyzedand applied by Respondent in allocating the work con-tracted for. Thus, in October 1979 the work for the first MORCO INDUSTRIES, INC.149quarter of 1980 was scheduled for both Tampa and LongBeach by Respondent with the anticipated result thatTampa would continue operating at capacity, with nolayoffs considered or anticipated, while Long Beachwould begin fabrication of routine, standard work forMorrison Cafeterias.5. Employees and Union learn of Long Beachplant-1979 contract negotiations-Tampa ManagerSantana foresees no layoffsIn November 1978, Respondent interviewed twoTampa bargaining unit employees, Manuel Santana andBob Steyer, for the plant manager's position at LongBeach. The position was offered to Santana that samemonth.8As previously noted, Union Steward ChastainHavens testified, as of about June 1979, the fact of con-struction of Long Beach was "general knowledge"among employees at Tampa. Havens asked Santanaabout it and the latter confirmed that the plant wasunder construction. Testifying further, Havens statedthat he and Business Manager Salinas discussed the LongBeach situation before the October-December 1979 con-tract negotiations between the Union and Respondent.In October, November, and early December 1979, thetwo parties conducted a series of negotiating sessionswhich ultimately resulted in a new collective-bargainingagreement with a 2-year term extending through Decem-ber 31, 1981. At least twice, and perhaps three timesduring the negotiations, Harold Salinas, Union's businessmanager and chief negotiator, asked Vice President Stollabout the Long Beach plant. Stoll assured Salinas thatLong Beach would have "little or no effect" on the bar-gaining unit in Tampa. According to the March 13, 1980,prehearing affidavit of Salinas, Stoll advised Salinasduring the negotiation that Long Beach would fabricatethe more simplified production items and that this wouldallow Tampa to increase its work volume.9The Uniondid not follow up with any oral or written requests formore details.Sometime in late 1979, Respondent moved one of itspress brakes from its Tampa plant to the Long Beach fa-cility. Stoll testified that the press brake is used to makeshelving, and was moved from Florida to Mississippi sothat the latter facility could produce shelving. Aroundthe same period of time, a punch press was moved fromTampa to Long Beach. After these machines left South-ern less shelving was being manufactured at Tampa. Sub-sequent to this equipment being transferred to Mississip-pi, the Tampa employees no longer produced certain8 Before matters progressed any further, a management change oc-curred and Santana became manager of the Tampa plant.I At the hearing, Business Manager Salinas testified he could not thenrecall Stoll making the statement during the negotiations, but did recallthat Stoll had said it at some unrecalled time and place. Salinas authenti-cated the affidavit. Under the circumstances, I credit Salinas' March 1980version as an admission, or his past recollection recorded, even thoughthe affidavit, Resp. Exh. I, was not offered in evidence under either Fed.R. Evid. 801(d) or 803(5). Salinas testified that he did not recall Stoll'snaming specific equipment to be manufactured at Long Beach. UnionSteward Havens testified that none was specified. With a very brief andambiguous reference, Stoll testified he informed Salinas "what items weregoing to be kept." The "items" could have been a generalized referenceto "more sophisticated production" items, in a remark similar to that con-tained in Salinas' prehearing affidavit.shelving, chicken boxes, pan tops, pot sinks, lettuce bins,salad tables, work tables, beverage tables, landing tables,dish carts, or beverage tables, all of which comprisedabout 33 percent of the work they previously had manu-factured. These items were partially produced withpunch presses and press brakes.10 Union StewardHavens testified, without contradiction, that TampaManager Santana told him that the items were to be pro-duced at Long Beach.At a service pin and profit-sharing awards ceremonyin late December 1979, Tampa Manager Santana tookthe opportunity to calm concern employees had been ex-pressing about possible layoffs at Tampa because of thenew plant. According to Havens, at the awards meetingSantana told employees that he did not feel that LongBeach would interfere with Tampa, that while Tampawould lose some work to Long Beach, he foresaw nofuture layoffs at Tampa.6. Southern Bell job delayed-layoffs at TampaIn December Respondent learned, for the first time,that its plans relating to the scheduling of work at thetwo plants for the early months of 1980 were in jeop-ardy. As Stoll explained at the hearing, the event under-mining the allocation of work was the failure of South-ern Bell Telephone Company to supply the necessarysketches and drawings and the resulting delay in the be-ginning of the fabrication of the equipment for that pro-ject. Upon receiving final confirmation of the delay inmid-December, Stoll was at first hopeful he could secureother contracts for Pinellas Park which would take theplace of the Beers project. But by the middle of January,after attempts to secure work had failed, it became obvi-ous that a layoff for lack of work would be necessary.Thus, in mid-January, a decision was made to lay off cer-tain employees on January 31, and in mid-February a de-cision was made to lay off certain employees at the endof February.At the hearing, the parties stipulated to the followinginformation regarding the seven employees, generallyclassified as sheet metal mechanics, who received the re-duction-in-force layoffs:NameLarry R. DavisConstantine KassarsLawton M. OsborneMortimer SalchDaniel P. SinclairWallace MesserJohn J.Neidlinger Hired/Laid Off12-27-77/1-31-8012-4-78/1-31-803-14-72/1-31-802-24-75/1-31-806-25-79/1-31-809-9-77/2-29-808-6-79/2-29-800Stoll testified that the anticipated work slump oc-curred in February, with another in March, and that thelayoffs were made for lack of work. He further testifiedthat Respondent's work on the Southern Bell telephone1' Havens' percentage estimate seems a bit high, but it is clear that anindefinite layoff of 7 employees from a bargaining unit of only about 37(an approximate figure) represents a reduction in the work force ofalmost 19 percent-a substantial number.I Neidlinger is classified as a sheet metal apprentice.MORCO INDUSTRIES, INC. '49 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDproject finally began about mid to late June 1980. In fact,he stated that Respondent has had a request with theUnion12for two journeyman sheet metal mechanics forover a month, but the Union has not been able tocomply. 3At the hearing, Stoll explained that he did not consid-er giving the Union prior notice of the impending layoffsbecause the Company had experienced layoffs in thepast. 4Stoll credibly testified that he believed in thetruth of his remarks during the negotiations in October-November that Long Beach would have little or noeffect on the Tampa employees. After the subsequent de-velopments, he realized that Long Beach did have someeffect, but he never so informed the Union. AlthoughStoll testified that conceivably there would have been alayoff at Tampa even had there been no Southern Bellproject, and no Long Beach plant, such statement is notsupported in the record.'57. Mooneyhan meets with Stoll after layoffsImmediately upon the reduction in force layoff of fiveunit employees on January 31, 1980, Salinas requested ameeting with Stoll "to discuss the shop in Mississippi.""Such a meeting was held on February 4, 1980, duringwhich Salinas and International Organizer A. Q. Moon-eyhan represented the Union, while Stoll and Ed Mat-thews represented Southern. At the meeting, whichlasted only about 4 minutes, Mooneyhan stated that hewanted to discuss the shop in Mississippi, to which Stollreplied that he did not want to discuss it, and referredthe union representatives to corporate attorney PhilipHunt in Mobile, Alabama. Hunt, when contacted byMooneyhan, referred him back to Stoll at which time Sa-linas set up another meeting with Stoll. This secondmeeting between the Union and Respondent took placeon February 13, 1980, at which time Stoll and BillTemple, Morco Equipment Division general manager ofmanufacturing, met with Salinas and Mooneyhan. Moon-eyhan again requested to discuss the Mississippi oper-ation and informed Stoll that Southern could conceiv-ably be in violation of the contract covering the South-ern operation. Stoll admits that during this February 13,1980, meeting Mooneyhan asked him about the transferof work from Tampa to Long Beach and the consequentlayoff of unit employees at Southern. Stoll informed the12 The Union, according to Salinas, serves as Respondent's hiring hallat Tampa."s A letter dated July 7, 1980, from Santana to Salinas, and referring totelephone requests beginning June 24, 1980. is in evidence as Resp. Exh.2. In the letter, Santana "confirms" his earlier requests for one welder,polishers Lawton Osborne and Connie Kassars [laid off 1-31-80] and fourjourneymen, including Daniel Sinclair [laid off 1-31-80. Salinas testifiedthat eventually both Osborne and Kassars returned to work at Southern,but that Sinclair has not since he had been employed and "it's not cus-tomary usually to take a guy out of a shop that's already employed onthe referral procedure."14 No clarifying evidence was presented.' A significant amount of overtime was being worked at Tampa in thelast half of 1979. Thus, Stoll's speculation that the layoffs could have oc-curred in any event is not logically supported by the evidence. IndeedStoll admitted that at the time of the Tampa layoffs, the simpler workpreviously transferred from Tampa to Long Beach was in fact beingmanufactured at the latter facility.'6 According to Stoll, the union representatives referred to "LongBeach" rather than to "Mississippi." The difference is immaterial.union representatives that he did not want to discuss thematter and again referred Mooneyhan to attorney Hunt.Mooneyhan explained at the hearing that the purposeof the Union's request to discuss Long Beach had thethreefold purpose to discuss: (1) the layoffs; (2) the worktransferred; and (3) possible misuse of the union label atLong Beach. 7He credibly denied that the purpose wasto seek recognition at Long Beach.Stoll testified that he referred the union representativesto corporate attorney Hunt because he believed theywanted to discuss possible recognition of the Union atLong Beach. This belief was based upon direct reportshe had received from employees at Long Beach that aunion organizer had shown them a copy of the Southerncontract and said he could secure the same wages forthem at Long Beach.At times during his testimony, Stoll did not appear tobe fully candid, and I do not credit him on this keypoint. Thus, while Stoll may have thought that one ofthe topics Mooneyhan wanted to discuss was possiblerecognition at Long Beach,'8I am convinced he feltthat the primary purpose of the visits was to discuss thework transfer and employee layoffs. Indeed, as alreadynoted, Stoll concedes the significant point that at thesecond February meeting Mooneyhan did refer to thetransfer of work and did ask about the layoffs. In short,it appears that Respondent was playing a game in whichthe union representatives were referred back and forth-apparently simply to delay the inevitable discussionabout the layoffs and transfer of work. I therefore creditthe testimony of Mooneyhan and Salinas concerning thepurpose of the meeting and I accept Stoll's February 14,1980, admission regarding Mooneyhan's reference to thework transfer and layoffs.C. Analysis and ConclusionsRespondent argues, in essence, that its decision totransfer some of the more simple production items fromits Tampa facility to its new Long Beach plant, in orderto make room for sophisticated work required in thehuge Southern Bell project, was a decision lying "at thecore of entrepreneurial control" and was "fundamentalto the basic direction of [the] corporate enterprise," andtherefore outside the area of mandatory bargaining. Fi-breboard Corp. v. N.L.R.B., 379 U.S. 203, 225 (1964)(Justice Stewart concurring). It contends that it is signifi-cant that the decision to transfer the work was relateddirectly to its nearly S1 million capital investment atLong Beach and its ability to take on the largest contractin Southern's history, the 952,053 subcontract fromBeers Construction Company for kitchen work at South-ern Bell Telephone's new headquarters building in Atlan-ta, Georgia. Of importance, in this line of argument, isthe fact that the situation at Tampa which presented17 He explained that he wanted to make sure that the Union's labelwas not being placed on items fabricated at Long Beach.18 Even this is dubious since Stoll concedes he was unaware of anyorganizing campaign and assumes he would have been alerted had therebeen one. MORCO INDUSTRIES, INC.151management with a critical problem was not the cost oflabor9but the finite capacity of the plant.However, in Ozark Trailers, Incorporated and/or HutcoEquipment Company and/or Mobilefreeze Company, Inc.,161 NLRB 561, 566-567 (1966), the Board declared thatwhether a particular management decision must be bar-gained about does not turn upon the commitment of in-vestment capital, or whether it involves a "major" or"basic" change in the nature of the employer's business.While such matters are of significance to an employer,they also are of profound significance to the employeeswho have invested years of their working lives develop-ing the skills they use to earn their livelihood. They havea substantial interest in protecting that livelihood, andthe duty to bargain over any such decision which ad-versely affects that livelihood, as the Board recently ob-served, places only a minimal burden on an employer.Brockway Motor Trucks, Division of Mack Trucks, Inc.,251 NLRB 29 (1980).On the other hand, it is axiomatic that the duty to bar-gain over a decision attaches only where the decision hasa foreseeably adverse effect upon the bargaining unit.Westinghouse Electric Corp., Bettis Atomic Power Labora-tory, 153 NLRB 443, 446 (1965). At the time Respond-ent's allocation decision was finalized in October 1979,Respondent reasonably foresaw "little or not" adverseimpact on the Tampa bargaining unit. Therefore, therewas no duty to bargain over the decision-until suchtime as a reasonably prudent business person would haverecognized that there might well be an adverse impact.In our case, that moment came in mid-December.20With the mid-December 1979 news that the SouthernBell Project would be delayed, Respondent's bargainingduty finally did attach, for it was obvious that, in the ab-sence of Respondent locating some interim work, someadverse consequences would affect the Tampa employ-ees.Respondent argues that it has a history of subcontract-ing when production capacity reached 100 percent and,therefore, this fact constitutes a past practice exemptingit from any duty to bargain over the transfer of thestandard Morrison cafeteria items to Long Beach. Thiscontention apparently is based upon the very brief state-ment by Stoll concerning an event in June 1975 whenSouthern contracted with another fabricator to build theequipment for the one Morrison cafeteria Southern didnot equip. No further details, such as whether the Unionwas notified and agreed, are given. It seems clear, more-over, that no layoffs were involved. In any event, Re-spondent's duty to bargain here did not arise until mid-December. Moreover, Tampa Manager Santana's De-"g A factor referred to by the Board in Ozark Trailers. Inc. and/orHutco Equipment Company and/or Mobilefreeze Company. Inc., 161 NLRB561, 567 (1966).20 It is undisputed that the Union did raise the subject of the newLong Beach plant two or three times during October-November in con-tract negotiations. Each time Stoll answered the very limited questionsUnion Representative Salinas asked. That Salinas did not press for moredetails, even though it would appear he had no right to do so, is notStoll's fault. In effect, the Union waived its claim to a right to more de-tails regarding the decision, and its effects, as of that moment. As a corol-lary, it may be said that Respondent waived its right to remain silent tothe extent that Stoll answered.cember (apparently) statement to Union Steward Havensthat the lettuce bins (and other Morrison standard items)were being sent to Long Beach for production did notabsolve Respondent of its obligation to notify the statu-tory representative. I note that Business Manager Salinasrepresented the Union at negotiations for a renewal con-tract, signed the contract on behalf of the Union, andwas the addressee of Southern's July 7, 1980, written re-quest for additional workers (Resp. Exh. 2). Thus, Re-spondent is well aware of the fact it must notify the offi-cial statutory representative involving matters of substan-tial importance. Medo Photo Supply Corporation v.N.L.R.B., 321 U.S. 678 (1944).In light of the foregoing, I find that Respondent vio-lated Section 8(a)(5) of the Act by not alerting the Unionin mid-December 1979 regarding the nature of its alloca-tion decision and by not giving the Union the opportuni-ty to bargain regarding that decision and, as a practicalmatter, its effects.It therefore follows that Respondent continued tobreach its bargaining obligation at the February 4 and13, 1980, meetings by refusing to discuss the decision andits effects (including the layoffs) and it must be orderedto remedy these violations.It is not illogical to say that in mid-December Re-spondent should have given the Union notice and the op-portunity to bargain over the decision as well as the ef-fects. While the Union may not have had any alternativesuggestions, and may have acquiesced in the decision,that is a matter better left to the parties for bargainingthan to speculation here. Similarly it does not come toolate to require bargaining now over the decision and itseffects even though the Tampa facility is working at fullblast. The Southern Bell project is not, so far as therecord discloses, long term in the sense of the Morrisoncafeteria projects. With full bargaining on the subject,the parties may agree to some other solution than leavingthe Morrison standard items at Long Beach.Although bargaining on the matter should be required,as requested by General Counsel, an order directing Re-spondent to return the work to Tampa, as requested bythe Charging Party at the hearing, would seem inappro-priate. Tampa, as noted, is at full capacity with the Beerscontract (Southern Bell project) and the skills required(and present in the Tampa work force) are more sophisti-cated than for the Morrison standard items transferred toLong Beach. Accordingly, I shall not recommend thatthe work be retransferred.Offers of reinstatement, with full backpay, also shouldbe required. The extent of the obligation owed regardingthis subject is a matter better left to the compliancestage.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All production and maintenance employees em-ployed by the Respondent at its 5010 South LoisAvenue, Tampa, Florida, facility constitute a unit appro-MORCO INDUSTRIES, [NC 'SI 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. At all times material herein, the Union has been theexclusive collective-bargaining representative of all theemployees in the unit described above in Conclusion ofLaw 3, and Respondent is now, and has been at all timesmaterial herein, legally obligated to recognize and collec-tively bargain with the Union as such representative.5. Since mid-December 1979, Respondent has violatedSection 8(a)(5) and (I) of the Act by failing to givenotice to the Union over Respondent's decision to trans-fer certain of its work from its Tampa, Florida, facilityto its Long Beach, Mississippi, plant, by unilaterallytransferring such work, and the opportunity for theUnion to bargain over such decision and the effectsthereof.6. The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in theunfair labor practices set forth above, I shall recommendthat it be ordered to cease and desist therefrom, to takecertain affirmative action designed to effectuate the poli-cies of the Act and to post signed and dated copies of anappropriate notice to employees.As Respondent, by unlawfully refusing after mid-De-cember 1979 to bargain with the Union concerning thedecision to transfer work and the effects thereof, and laidoff seven employees as a partial consequence of its deci-sion to transfer, I shall recommend that Respondent beordered to make each employee whole for any loss ofearnings or benefits he may have suffered as a result ofhis layoff. Backpay shall be computed in the manner es-tablished by the Board in F. W. Woolworth Company, 90NLRB 289 (1950), with interest computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB 651(1977).21In view of the fact that by June 1980 Respondent'sTampa facility was enjoying full employment as a resultof the work on the Southern Bell Telephone Companyproject, and that Respondent is operating its Tampaplant at maximum physical capacity, I shall not recom-mend that Respondent be ordered to restore the statusquo ante by retransferring the work from the LongBeach facility to the Tampa plant.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER22The Respondent, Marco Industries, Inc.; and AllSouthern Fabricators, a Division of Morco Industries,Inc., its officers, agents, successors, and assigns, shall:I. Cease and desist from:21 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).22 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Refusing to bargain with the Union as to the deci-sion to transfer unit work, and unilaterally transferringunit work without bargaining with the Union over suchdecision, and the effects thereof.(b) In any like or related manner failing or refusing tobargain collectively with the Union.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request by the Union, bargain collectivelywith the Union with respect to the decision to transfercertain production work from its Tampa, Florida, plantto its Long Beach, Mississippi, facility, and the effects ofsuch decision.(b) Offer to the seven employees laid off on January31, 1980, and February 29, 1980, to the extent such offershave not been made, immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions of employment, withoutprejudice to their seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss ofpay suffered by them in the manner set forth in the sec-tion above entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its Tampa (Pinellas Park), Florida, facilityand at its Long Beach, Mississippi, plant copies of the at-tached notice marked "Appendix."23Copies of thenotice, on forms provided by the Regional Director forRegion 12, after being duly signed by a representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and shall be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken toensure that such notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply therewith.23 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice. 153MORCO INDUSTRIES, INC.WE WILL NOT refuse to bargain with Sheet MetalWorkers International Association, Local UnionNo. 57, affiliated with Sheet Metal Workers Inter-national Association, AFL-CIO, as to the decisionto transfer unit work, or unilaterally transfer unitwork, without bargaining with such Union, or anyother labor organization which is your exclusivebargaining representative, over the decision totransfer and its effects upon you.WE WILL NOT in any like or related manner failor refuse to bargain collectively with Sheet MetalWorkers International Association, Local UnionNo. 57, affiliated with Sheet Metal Workers Inter-national Association, AFL-CIO, or any other labororganization which is your exclusive collective-bar-gaining representative.WE WILL, upon request by the Union, bargaincollectively with it with respect to the decision totransfer certain unit work from our Tampa, Florida,facility to our Long Beach, Mississippi, plant.WE WILL offer to the seven employees namedbelow, to the extent offers have not already beenmade, immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions of employment, with-out prejudice to their seniority or other rights andprivileges previously enjoyed, and, in the mannerprescribed by law, make them whole for loss of paysuffered by them as a result of our laying them offin January-February 1980, plus interest.Larry R. DavisConstantine KassarsLawton M. OsborneMortimer SalchDaniel P. SinclairWallace MesserJohn J. NeidlingerMORCO INDUSTRIES, INC.; AND ALLSOUTHERN FABRICATORS, A DIVISION OFMORCO INDUSTRIES, INC.